By the Court,
Whitman, J.:
This case with another was transferred from Humboldt County, Fifth. Judicial District, to Ormsby County, Second Judicial District, under the terms of a general stipulation, on the twenty-ninth of July, 1869. It was brought on for trial twice in said Ormsby County, the last time on the tenth of January, 1870; both hearings resulting in a mis-trial. After the last, application was made upon the *242stipulation and certain other matter for re-transfer of tbe two cases to Humboldt County, which motion was granted.
From the order so made this appeal is taken, and the whole question of error turns on the interpretation of the portion of the stipulation as follows: “ An order for such change (from Humboldt to Ormsby County) may be made on filing a stipulation to that effect with the clerk of the District Court, Fifth District, which stipulation it is hereby agreed shall be made and signed in due form. It is further stipulated, that in the event said trial does not take place on or before the first day of October next, another order shall be made changing the venue back to the Fifth District, Humboldt County, unless the time for continuance of the actions in the second district be extended by agreement and stipulation of the parties hereto.” The trial did not take place on the day stated, and by verbal understanding the original time was extended until the eighteenth of the same month; and upon a mis-trial, then further extended until the tenth of January, 1870, when a hearing was had which resulted in the same manner.
It is claimed by appellant that the object and purpose of the stipulation was to secure a trial at a convenient time in Ormsby County, and that no trial has practically been had; the case, under the stipulation, remains for such trial in Ormsby County. Respondent answers that one object was to try the case in Ormsby County, but that this was guarded by the reservation that the ease could at any time be taken back to Humboldt after the first day of October, unless continued in Ormsby County by agreement and stipulation, and that none such has been made.
This view would seem to be correct. The word “ continuance ” in the stipulation appears to be used in the sense of remaining or continuing. If so, then after the first day of October, the cause would remain or continue in Ormsby County, whether for the purpose of trial or otherwise, only by further agreement and stipulation. An agreement which was respected by the parties was made on two occasions for a temporary postponement for trial, which resulted as aforesaid; but no general agreement or stipulation for continuing the case in the Second District; and now none such exists, and in absence thereof, the order was made by the District Judge sending *243the eases to Humboldt. Under the view taken, this order was correct.
It is therefore ordered that the order appealed from be, and the same is hereby, affirmed.